Citation Nr: 1745799	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the Veteran's discharge for the period from January 10, 2003, to July 29, 2006, is a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1992 to January 1997 under honorable conditions and from January 2003 to July 2006 under "other than honorable" conditions. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which determined that the Veteran's active duty period from January 2003 to July 2006 is a bar to VA benefits. 

The Veteran requested a Board hearing in Washington DC.  A hearing was scheduled for April 2017.  The Veteran failed to report for her scheduled hearing without showing good cause.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  The Veteran had a period of service from January 1992 to January 1997 from which she was discharged under honorable conditions. 

2.  During her second period of active service, the Veteran was administratively discharged in July 2006 under "other than honorable conditions" for the good of the service in lieu of trial by court-martial.

3.  Evidence in the record, including the Veteran's lay assertions and the pattern of her behavior during her second period of service, credibly establishes that she was the victim of military sexual trauma. 

4.  The competent medical evidence concludes that the Veteran's behavior which led to her discharge under other than honorable conditions was a direct result of her military sexual trauma. 

5.  The Veteran's second period of active service did not involve willful and persistent misconduct on her part, her discharge is not considered to be under dishonorable conditions, and the evidence is at least in equipoise as to whether the Veteran was "insane" for VA statutory and regulatory purposes at the time of the acts that prompted her discharge from the military. 


CONCLUSION OF LAW

The character of the Veteran's discharge from active service in July 2006 is not a bar to VA benefits.  38 U.S.C.A. §§ 101 (2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.304(f)(5), 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

Under VA laws and regulations, and for benefits purposes, the term "veteran" means a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits. Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies. 38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits. However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; see Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  According to 38 C.F.R. § 3.12(c), benefits are not payable when a former service member is discharged or released under one of the six conditions enumerated therein.  According to 38 C.F.R. § 3.12(d), there are five offenses for which a discharge or release will be considered to have been issued under dishonorable conditions.  Such offenses include discharge due to "willful and persistent misconduct," 38 C.F.R. § 3.12(d)(4), which is defined as having occurred when an appellant is discharged under other than honorable conditions, if it is determined that the discharge was issued because of willful and persistent misconduct.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his or her normal method of behavior; or interferes with the peace of society; or has so departed (become antisocial) from the accepted standards of the community to which by birth and education he or she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he or she resides.  38 C.F.R. § 3.354(a). 

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 154 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses leading to an "other than honorable discharge."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Although establishing a causal connection between the insanity and the act is not required, the burden is on the appellant to submit sufficient evidence of his or her insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of her acts, such that she is a danger to herself or others.  In effect, she is rendered incapable of managing herself or her affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

Factual Background and Analysis

The Veteran served on active duty from January 1992 to January 1997 under honorable conditions.  She then completed nursing school and reenlisted in the military in January 2003.  Her service personnel records show that she was discharged under conditions other than honorable in July 2006, and that the reason for such discharge was "Resigned In Lieu of Court-Martial."  Specifically, the Veteran's service personnel records reflect that she was "removed from, the Emergency Department on September 13, 2005 after being found diverting narcotics; this information was validated by a completed Criminal Investigation Division (CID) report."  The Veteran does not challenge the validity of the charges against her but contends that her behavior at that time stemmed from an April 30, 2004 sexual assault and rape that she endured at the hands of her late husband and fellow service member, with whom she was separated from at the time. 

In her July 2011 notice of disagreement (NOD), the Veteran's stated that her military career was cut short due to decisions she made after being sexually assaulted and raped by her late husband (who she was separated from at the time). 
After a military medical activity (MEDDAC), the Veteran noted that she "served on the Planning Committee specifically for this function."  She stated that this "assault went unreported" as she "felt I had nowhere to turn during that point", in her career as she "faced an increasing amount of stress that was in direct relation" to her "career as a soldier as well as personal issues that continued to build during the aftermath" of her assault.  She further indicated that due to this unreported military sexual assault, she continues to suffer from "depression, anxiety and PTSD."  The Veteran further noted that since this was not reported until recently, there is no medical documentation prior to September 13, 2005, when she was caught taking medications from the emergency department pharmacy storage for personal use with no permission or a doctor's order.

The Veteran additionally indicates that her "character as a soldier was impeccable" and she was "on a road to a promising military career."  She explained that at the time, despite realizing it was the wrong decision, she decided that keeping the assault to herself was the right way to deal with it, and upon her discharge she continued to suffer from severe mental impact on her daily living. 

As noted above, the Veteran had a prior period of service for which she was discharged under honorable conditions.  In connection with other claims, the Veteran underwent a VA examination for PTSD in August 2014 and the examiner confirmed a diagnosis of PTSD due to military sexual trauma (MST) and major depression, which the examiner noted "much of this is likely related to PTSD/MST."  The examiner indicated that the Veteran was widowed from her second husband (the person who purportedly sexually assaulted her) in 2004, though she was separated from him at the time.  The examiner noted that the Veteran served honorably in the Army from 1992 to 1997 and then went to nursing school and worked at the Beckley VAMC.  The examiner noted further that the Veteran then re-enlisted in the Army as an officer and served as an Army nurse from 2003 -2006.  The examiner also indicated that she received an "Under Other Than Honorable" discharge due to her opiate addiction and diverting medications for her own use. The examiner noted that, immediately post-discharge, the Veteran applied for numerous jobs and only one hired her given her history, and she then got into trouble again for using/diverting medications in 2007, which resulted in losing her nursing license.  The examiner noted that records from the Beckley VAMC in 1998 (between her 2 enlistment periods) refer to some anxiety and depression and service medical records from 2005-2006 also note depression to include treatment with medications of zolpidem, fluoxetine and quetiapine.  It is further noted that opioid dependence also was on the problem list, which the examiner noted "apparently is a reason why she had an Under Other Than Honorable conditions discharge in 2006."  The examiner added that the Veteran also had substance abuse (opiates) treatment in service.  The examiner further noted that Salem VAMC records from 2009, forward show "extensive mental health treatment - psychiatry with medications as well as group and individual psychotherapy" with clear diagnosis of "PTSD related to Military Sexual Trauma (MST)."  

The examiner determined that the Veteran's PTSD stressor was "Sexual assault by her husband while in military" and noted that the markers that may substantiate the stressor were "increased drug use, disciplinary problems, Other Than Honorable discharge, and depression."  

The Board initially finds that the Veteran clearly established that she experienced military sexual trauma during service, in the form sexual assault and rape.  Although the record does not officially establish that the Veteran experienced military sexual trauma in service, the Board looks to the regulatory provisions governing service connection for PTSD due to military sexual trauma in finding that the described events did occur.  Specifically, 38 C.F.R. § 3.304 (f)(5) establishes that evidence from sources other than official service records may be used to corroborate the occurrence of a personal assault stressor such as military sexual trauma.  These sources include evidence in the form of behavior changes such as deterioration in work performance.  Here, the evidence clearly establishes that the Veteran experienced a marked deterioration in her performance beginning in April 2004, the very time she stated that she was raped.  Her credible report is further corroborated by the medical record and the August 2014 VA PTSD examination.  The Board finds this to be compelling evidence that the events as the Veteran described them did, in fact, occur. 

Additionally, the Board finds it significant that not only the Veteran had a prior five year period of honorable active duty, but she completed four years college prior to her re-enlistment in 2003, and her record does not reveal any disciplinary issues prior to September 2005.  Notably, in the military decision to release her under other than honorable conditions, it was noted that "She is currently on a promotion list but should not be promoted."  The Board finds that the Veteran not a problematic soldier, but rather was exemplary and on a promotional path when the events leading to the "other than honorable discharge" occurred. 

A finding that the Veteran experienced military sexual trauma that led to the behavior that caused her discharge "under than other than honorable conditions" is insufficient, alone, to conclude that the character of said discharge is not a bar to VA benefits.  This is so because under 38 C.F.R. § 3.12, a veteran must be found "insane" before an other-than-honorable discharge may be found not to be a bar to VA compensation benefits.  Here, the Board concludes that a literal reading of the regulatory definition of insanity would result in an outcome not intended.  

Case law has highlighted the problems present in the application of VA's definition of "insanity" in relation to a claimant's misconduct that led to discharge. See, e.g., VA Gen. Coun. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).  In fact, the Court has criticized the regulation.  See Gardner v. Shinseki, 22 Vet. App. 415, 420 n.3 (2009) (criticizing the regulation); Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the historical change of the regulations specifically leads to the conclusion that "no VA intention to produce the absurd result that a literal reading of the regulatory definition would entail").  

At any rate, in this case, there is clear competent medical evidence that supports the Veteran's lay assertions and evidence of her military record showing an obvious change in behavior subsequent to the in-service military sexual trauma.  With resolution of any doubt in favor of the Veteran, the Board finds that, at the very least it, the Veteran in this case should not be held responsible for the behavior leading to her discharge.  This is especially so given, as discussed above, that the very behaviors that led to her discharge are also explicitly recognized in VA regulations as those indicating the occurrence of military sexual trauma. 

Further, to the extent the Veteran's discharge was based on misconduct, the Board finds that any such misconduct was not "willful and persistent" under 38 C.F.R. § 3.12(d).  Indeed, that regulation clearly takes into account changes in behavior brought about by military sexual trauma, when considered in the larger VA regulatory scheme.  To find her conduct willful and persistent would result in her not being able to achieve veteran status due to the consequence of the military sexual trauma, but grant benefits for PTSD caused by such trauma.  

As the Veteran's conduct that led to her discharge from service can be considered credible evidence of military sexual trauma and relied upon to award service connection for PTSD based on such trauma, the Board determines that in this case, the Veteran's "other than honorable" discharge was not issued on account of willful and persistent misconduct.  The character of her discharge therefore does not rise to the level of a discharge issued under dishonorable conditions as established by 38 C.F.R. § 3.12(d)(4), and the Board finds that the character of the Veteran's discharge is thus not to be considered to have been issued under dishonorable conditions. 

For these reasons and bases, the Board finds that the Veteran's service discharge in July 2006 does not constitute a bar to VA benefits.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the appeal is granted.

ORDER

The character of the Veteran's discharge from service in July 2006 is not a bar to VA benefits; the appeal is therefore granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


